Title: To Thomas Jefferson from William Tatham, 25 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir/.
                            Lynhaven 25th. July 1807. 2. OClock(I believe I dated 25th yesterday by mistake)— Saterday
                                    Today.
                        
                        This morning the Leopard & Melampus are off, in the last 4 Hours. The Triumph
                            remains, but no tenders visible, excepting boats under sail at a distance.—I presume the vollies fired yesterday were by
                            the Militia who were relieved: too much replete with spunk & imprudence. This is, at least, all I can learn on going
                            over to the Cape side of the Havens, last night.
                        I am this moment returned from the Inlet, & have ordered my boats to weigh immediately. The Whale boat
                            follows the Brittish Force to sea off Cape Charles; explores the Eastern Shore, & returns to me. The other boats move
                            station to be convenient to me on the Eastern Shore of Princess Anne; & I shall Swim one Horse over the Inlet, & perform the Service on both sides myself; keeping up my daily
                            Express, as usual.
                  I have the honor to be Yrs &c
                        
                            Wm Tatham
                     
                        
                    